Citation Nr: 0822646	
Decision Date: 07/10/08    Archive Date: 07/14/08

DOCKET NO.  06-17 928A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for mesothelioma and 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1948 to April 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied the veteran's October 
2004 claim for service connection for mesothelioma and 
asbestosis.

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing held at the RO in March 
2008; a copy of the hearing transcript is in the record.


FINDING OF FACT

There is no competent medical evidence that establishes that 
the veteran has either mesothelioma or asbestosis.


CONCLUSION OF LAW

Neither mesothelioma nor asbestosis was incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  For claims pending before VA on or after May 
30, 2008, 38 C.F.R. § 3.159 was recently amended to eliminate 
the requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  Such notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A November 2004 letter provided to the veteran before the May 
2005 rating decision satisfied the VA's duty to notify under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159, as it informed 
the veteran of what evidence was needed to establish his 
service connection claim, what the VA would do and had done, 
and what evidence he should provide.  The November 2004 
letter also informed the veteran that it was his 
responsibility to help the VA obtain medical evidence or 
other non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  The veteran's service treatment 
records and VA treatment records have been obtained.  
Additionally, in accordance with the authorization which the 
veteran gave the VA in his March 2006 Form 21-4142, the VA 
requested all private treatment records from Dr. DesHotels 
from January 2005 to the present, but Dr. DesHotels replied 
that he had not seen the veteran after March 2004.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Since the 
veteran's claim is being denied, neither a disability rating 
nor an effective date will be assigned, so there can be no 
possibility of any prejudice to the claimant under the 
holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2007).

The veteran contends that he is entitled to service 
connection for mesothelioma and asbestosis.  Service medical 
records are negative for any complaints, treatment or 
diagnosis of asbestosis or mesothelioma, although treatment 
for other ailments is noted.  At the time of his separation 
examination in April 1957, clinical evaluation of the lungs 
and chest was normal.  

At his March 2008 hearing before the Board, the veteran 
stated that he had been treated for mesothelioma and 
asbestosis at the VA and by his private doctor, Dr. 
DesHotels, and that he was currently being treated at the VA 
for those conditions.  Moreover, the veteran alleged that a 
VA doctor asked him if he knew that he had mesothelioma and 
asbestosis. 

A lay diagnosis is competent if the lay person is reporting a 
contemporaneous medical diagnosis.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Moreover, 
the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, in this case, 
the veteran's lay statements alleging that he has 
mesothelioma and asbestosis are not credible because they are 
accompanied by copious medical evidence from VA clinicians 
finding numerous other ailments, but making no diagnosis of 
either mesothelioma or asbestosis.  Moreover, VA clinicians 
found on at least two occasions that the veteran's lungs are 
clear.

The veteran's nearly two hundred pages of VA treatment 
records from November 2003 to August 2007 have been carefully 
examined, and there is no diagnosis of either mesothelioma or 
asbestosis.  Indeed, the only reference to either condition 
is a December 2003 document in which a VA clinician noted 
that the veteran reported having had "asbestosis exposure."  
The VA clinician neither diagnosed nor prescribed any 
treatment for either mesothelioma or asbestosis.  The 
respiratory assessment was smoking history of 1 pack per day.  
Moreover, examinations of the veteran's lungs in February 
2006 and October 2006 found them to be clear. 

With respect to the veteran's private treatment records, in 
March 2006 the veteran filled out Form 21-4142, which 
authorized the VA to request all private treatment records 
from Dr. DesHotels from January 2005 to the present.  The VA 
duly requested such information from Dr. DesHotels, and Dr. 
DesHotels replied that he had not seen the veteran after 
March 2004.

The veteran has not submitted any diagnoses of either 
mesothelioma or asbestosis.  Indeed, the veteran's VA medical 
records show that the veteran's lungs are clear.  
Consequently, service connection for mesothelioma and 
asbestosis must be denied.  The first requirement for any 
service connection claim is competent evidence of existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In terms of the veteran's statements, as a layperson, with no 
apparent medical expertise or training, is not competent to 
comment on the presence or etiology of a medical disorder.  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the award of 
service connection for the veteran's claim for mesothelioma 
and asbestosis; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the veteran's claim is denied.


ORDER

Service connection for mesothelioma and asbestosis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


